Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 18, 2020

                                      No. 04-20-00370-CV

    IN THE INTEREST OF A.C.D., C.N.D., M.M.D., E.N.A.-D., S.S.L., B.F.L., H.E.L.,
                                 CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02017
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER

        The reporter’s record was due on July 27, 2020, but was not filed. On August 17, 2020,
the court reporter filed a notification of late record, requesting until Saturday, August 22, 2020,
to file the reporter’s record. After consideration, we GRANT the court reporter’s requested
extension and ORDER the court reporter to file the reporter’s record in this court on or before
Monday, August 24, 2020. The court reporter is reminded that this is an accelerated appeal of
an order terminating the appellant’s parental rights, which must be disposed of by this court
within 180 days of the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2. Given the
time constraints governing the disposition of this appeal, further requests for extensions of time
will be disfavored.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court